ALD-214                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3146
                                      ___________

                                  RAHEEM TAYLOR,
                                               Appellant

                                            v.

                       GEORGE HAYMAN, COMMISSIONER;
                        DONALD MEE, ADMINISTRATOR;
                    ELLEN ALCHEVSKY, BUSINESS MANAGER
                      ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. Civil No. 09-cv-04763)
                    District Judge: Honorable Jerome B. Simandle
                     ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 16, 2011

           Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                              (Opinion filed: July 6, 2011)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Raheem Taylor appeals the District Court’s order dismissing his mandamus

petition for lack of jurisdiction. For the reasons below, we will summarily affirm the


                                            1
District Court order.

       Taylor filed a petition for a writ of mandamus in the District Court for the District

of New Jersey. He requested an order directing state prison officials to return funds

deducted from his account. The District Court determined that it lacked jurisdiction over

the petition, and Taylor filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. The District Court was correct that

it lacked jurisdiction over Taylor’s mandamus petition. District Courts have jurisdiction

over a mandamus action to compel an employee of the United States or its agencies to

perform a duty owed to the plaintiff. 28 U.S.C. § 1361. Here, Taylor requested an order

compelling state officials to perform a duty. This does not fall within 28 U.S.C. § 1361.

       On appeal, Taylor argues that the District Court should have converted his

mandamus petition into another form of action over which it would have had jurisdiction.

However, a civil action requires a filing fee. 28 U.S.C. § 1914. Because Taylor

requested the return of only $10 in his petition, the District Court did not err in not

converting Taylor’s mandamus action into an action pursuant to 42 U.S.C. § 1983 which

would have required a $350 filing fee.

       We note that it appears from the orders entered by the District Court and the

account statements Taylor has provided that Taylor paid the filing fees for the civil action

of Taylor v. Cole, D.N.J. Civ. No. 06-cv-6016, in full as of October 26, 2007. Thus, any

subsequent deductions would be unnecessary and to the extent any such deductions were

made from Taylor’s account, it would appear appropriate that the funds be returned or put

towards Taylor’s other obligations. While we suggest that the prison officials look into

                                              2
the matter, we cannot order them to do so through a mandamus action under § 1361.

      For the reasons above, we will summarily affirm the District Court’s order.




                                           3